                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


LORI GOODMAN,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:16-5953

UNITED STATES OF AMERICA,

                               Defendant.


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Lori Goodman,1 brought this action for negligence against the United States of

America under the Federal Tort Claims Act (“FTCA”). A bench trial was held before the Court on

May 21 through 22, 2019. Based on the findings made herein, the Court FINDS in favor of Plaintiff

and awards damages in the total amount of $398,017.57.

                                     I. CAUSE OF ACTION

       The FTCA, 28 U.S.C. § 2671, partially waives sovereign immunity and provides a judicial

remedy to those who suffer injury or damage as a result of the negligence of employees of the

federal agencies of the United States Government. This waiver extends to the actions of employees

of federally funded medical facilities through the Federally Supported Health Centers Assistance

Act of 1995 (“FSHCAA”). The FSHCAA provides that an injured person may bring her claims

against the United States, pursuant to the FTCA, “for damage for personal injury . . . resulting




       1
          Subsequent to the initiation of this action, Plaintiff married and took the surname “Hart.”
For purposes of this Memorandum Opinion and Order, the Court shall refer to her by the name
used in the caption of this case.
from the performance of medical [or] surgical . . . functions . . . by any commissioned officer or

employee of the Public Health Service while acting within the scope of [her] office or employment

. . . .” 42 U.S.C. § 233(a). The FSHCAA defines an employee as “a public or non-profit private

entity receiving Federal funds under [42 U.S.C. § 254b],” and “any officer, governing board

member, or employee of such an entity, and any contractor of such an entity who is a physician or

other licensed or certified health care practitioner . . . .” 42 U.S.C. § 233(g)(1)(A).

        As the act in question occurred in West Virginia, this state’s negligence laws apply.

Bellomy v. United States, 888 F. Supp. 760, 763–64 (S.D. W. Va. 1995) (“Disposition of actions

arising under the FTCA is to be made pursuant to the tenets of law applicable in the state where

the negligent act or omission is alleged to have occurred.”). Under the West Virginia Medical

Professional Liability Act (“WVMPLA”), health care providers are negligent when they “fail[ ] to

exercise [a] degree of care, skill and learning required or expected of a reasonable, prudent health

care provider in the profession or class to which the health care provider belongs acting in the same

or similar circumstances[.]” W. VA. CODE § 55-7B-3. Furthermore, that failure must be the

proximate cause of the injury in question. Id.

        Overall, damages in a case under the FCTA are limited to the amount presented in

plaintiff’s administrative claim filed under 28 U.S.C. § 2675(a), “except where the increased

amount is based upon newly discovered evidence not reasonably discoverable at the time of

presenting the claim to the federal agency, or upon allegation and proof of intervening facts,

relating to the amount of the claim.” 28 U.S.C. § 2675(b); see also Adkins v. United States, 990 F.

Supp. 2d 621 (S.D. W. Va. 2014). Damages for past medical expenses are limited to the amounts

actually paid for or on behalf of the plaintiff and to those medical expenses which have been incurred

but not paid by or on behalf of the plaintiff for which the plaintiff or someone on the plaintiff’s behalf

is obligated to pay. W. VA. CODE § 55-7B-9d. Noneconomic damages are limited to $250,000, as

                                                   -2-
adjusted per West Virginia Code § 55-7B-8(c). W.VA. CODE § 55-7B-8(a). Presently, the limitation on

noneconomic damages is $342,004.61.2

                                    II. FINDINGS OF FACT

       Plaintiff Goodman underwent a vaginal hysterectomy on May 6, 2014, at a federally funded

medical center, Valley Health – A Woman’s Place. The surgeon was Dr. Andrea Kellar and she

was assisted by a resident physician, Dr. Jessica Granger. Plaintiff testified that Dr. Kellar

recommended a vaginal procedure because she had no history of abdominal surgery and this

technique was less invasive, so healing occurs more quickly. Dr. Kellar explained that there were

risks, but injury to the bladder occurs less than 1 percent of the time. As reflected by the two

informed consent forms signed by Plaintiff—one in the doctor’s office and another the morning of

the surgery at the hospital—complications could occur, and Plaintiff admitted that she understood

this. Dr. Kellar relies on these consent forms to assert that she complied with the standard of care

for a vaginal hysterectomy and that any injury to the bladder was an unavoidable risk of the

procedure.

       Dr. Kellar explained in her testimony how the procedure was performed. She characterized

the operation as “uncomplicated” as she encountered an anatomically typical abdominal cavity

with no scar tissue or uncommon structure. Dr. Kellar identified the organs and tissue and, after

removing the uterus, retracted the bladder to separate it from the vaginal cuff. She testified that

she was “well aware of where the bladder was” and had no apparent difficulty as she and Dr.

Granger placed sutures in the vaginal cuff. During the surgery, these two physicians shared the

duty of using sutures to complete the repair of the vaginal cuff following removal of the uterus.



       2
           UNITED STATES DEPARTMENT OF LABOR, CPI INFLATION CALCULATOR,
https://www.bls.gov/data/inflation_calculator.htm (adjusting from the date the provision was
enacted, up to the most recent data available at the time of this Order.).
                                                -3-
Using purple Vicryl sutures which can be observed by the surgeons, she and Dr. Granger first

placed sutures on their respective sides of the vaginal cuff and then Dr. Granger placed sutures

along the cuff as Dr. Kellar kept the bladder away. One of those sutures placed along the vaginal

cuff also penetrated Plaintiff’s bladder. Dr. Kellar did not notice any problem with the placement

of the sutures and did not observe any injury to the bladder or otherwise. She does not know how

any injury to the bladder occurred.

       Within a matter of days, Plaintiff began suffering painful urination, urinary leaking, and

fever. On May 19, 2014, she had a post-operative follow-up with Dr. Kellar who diagnosed a

urinary tract infection and prescribed an antibiotic. Her symptoms persisted, so she telephoned Dr.

Kellar’s office on May 30, 2014 and spoke to a nurse. On June 14, 2014, she returned to Dr.

Kellar’s office with complaints of vaginal spotting and bladder leakage. When these symptoms

did not resolve, Dr. Kellar arranged for a urological consultation with Dr. Charles Woolums for

incontinence and leakage. Her first examination by Dr. Woolums was conducted on September

23, 2014. He then performed a kidney ultrasound on October 2, 2014, and a cystoscopy on October

7, 2014. Dr. Woolums found an abnormality in her bladder which he noted at the time to be

“consistent with a stitch/hole in her bladder.” Dr. Woolums performed a surgical repair of her

bladder on December 8, 2014. He diagnosed a vesicovaginal fistula—a hole between the bladder

and the vagina which allowed leakage between the two. The site of this fistula was consistent with

a suture being misplaced in the vaginal cuff by entering the bladder as well.

       Plaintiff presented the testimony of Dr. Robert Dein as her expert witness as to the standard

of care and causation. Dr. Dein is a board-certified obstetrician-gynecologist in practice for thirty-

two years in a large obstetrical practice in Pennsylvania and New Jersey. He continues an active

surgical practice, including frequent vaginal hysterectomies. His practice entails supervising



                                                 -4-
residents and assistants. He described the surgical procedure and particularly the placement of

sutures following removal of the uterus. Considering Dr. Woolums’ findings and the location and

nature of the fistula, Dr. Dein concluded, to a reasonable degree of medical probability, that a

suture was negligently placed from the vagina into the bladder during the closure of the vaginal

cuff and caused the fistula to develop over time following the surgery. Dr. Dein testified that, as

the surgeon, Dr. Kellar has the responsibility of properly identifying the anatomical planes to

distinguish the vaginal cuff and bladder and to inspect the sutures to detect whether they were

properly placed. Thus in his view, whether Dr. Kellar or the resident placed the errant suture, Dr.

Kellar failed to meet the standard of care of an attending physician performing a vaginal

hysterectomy. Further, given Plaintiff’s anatomy and the condition of her organs and tissue at the

time of surgery and Dr. Kellar’s testimony that she believed that the bladder and vaginal cuff were

sufficiently separated during the suturing, Dr. Dein opined that the misplacement of the suture was

not merely a recognized and excusable complication or risk of the surgery. He also testified that

the misplaced suture caused the fistula which then resulted in the incontinence, bladder leakage,

infection, and other symptoms Plaintiff suffered thereafter.

       Defendant offered the expert testimony of Dr. Steven McCarus, a board-certified

gynecologist who is chief of gynecological surgery at a large hospital. Dr. McCarus has researched

and authored literature concerning surgical techniques in performing hysterectomies. He has

taught residents the most common techniques for vaginal hysterectomies and described the

procedure along with potential risks and complications. In particular, he noted the importance of

the patient’s specific anatomy and the proximity of the vagina, bladder, uterus, and other parts of

the surgical field. Injuries to the bladder are known to occur as a result of the closeness of the

vagina and bladder, usually resulting in a bleed or leaking of fluid observable during the surgery.



                                                -5-
The bladder may also have sustained a small hole that cannot be seen or does not release fluid

because the bladder expands and contracts. He testified that a misplaced suture causing injury to

the bladder is a known complication which occurs from between 0.5 and 1.5 percent in all types

of hysterectomies. Dr. McCarus concluded that this occurrence is not deviation from the standard

of care. He reviewed the operative report and found Dr. Kellar’s performance of the surgery to be

within the standard of care. He also rejected the claim that a suture caused the fistula, opining that

closing of the vaginal cuff was properly done and that there is insufficient evidence to identify the

cause of the fistula. Finally, he also testified that neither during the surgery nor in the post-surgery

follow-up over the ensuing months was there any failure by Dr. Kellar to detect and treat her

bladder injury.

       Following the removal of the vesicovaginal fistula by Dr. Woolums, Plaintiff’s condition

improved but did not completely resolve. Her bladder leakage improved for a time, but returned

to a lesser degree when she resumed a more active lifestyle. She was able to return to work in early

January 2015 and continued working until Spring 2017. At that time, she experienced urinary tract

infections every month, painful bladder spasms, and problems with urination. She was given a

prescription for a drug which could help her urination problems, but it was too expensive. She did

not seek any assistance, with Dr. Woolums or anyone else, to deal with the cost nor did she seek

other treatment. In July 2018, she returned to Dr. Woolums with complaints similar to those she

had in the past: some bladder leakage but also difficulty fulling voiding. She self-catheterized

several times a day and used saline to irrigate her bladder. Both Plaintiff and her husband testified

that she must use a catheter before intercourse and that she still has some occurrences of bladder

leakage and pain.




                                                  -6-
       Based on the aforementioned facts and testimony, the Court specifically FINDS the

following: (1) Ms. Goodman’s injuries were the result of an errant suture misplaced during her

vaginal hysterectomy; (2) Dr. Kellar had a duty to ensure the correct placement of sutures during

the hysterectomy; (3) given the lack of Ms. Goodman’s anatomical anomalies, improper placement

of the suture failed to meet the applicable standard of care and constitutes negligence; (4) such

negligence is the direct and proximate cause of Ms. Goodman’s resulting vesicovaginal fistula and

related injuries. Accordingly, Ms. Goodman is entitled to damages.

                                          III. DAMAGES

       Plaintiff may recover damages for pain and suffering, mental anguish, loss of enjoyment

of life, medical expenses, and lost wages. See Flannery v. U.S., 297 S.E.2d 433 (W.Va. 1982). The

Court addresses economic and noneconomic damages separately.

       A. Economic Damages

       Plaintiff credibly testified that her post-operative medical condition affected her ability to

be gainfully employed. During the relevant period, Plaintiff worked at a fast-food restaurant. Her

daily problems with bladder leakage, urinary tract infections, and other results of the vesicovaginal

fistula required her to miss work and interfered with her ability to perform her job. She had frequent

episodes of urgent urination, which were both painful and embarrassing, and ultimately led to her

quitting work despite needing the income for her family. She lost $1893.00 in wages as a result,

and the Court includes this wage loss in the damages.

       Through the testimony of the physicians, both the treating doctors and her expert, Plaintiff

established medical expenses of $54,119.96.3 The Court awards this amount as part of Plaintiff’s



       3
         Though the Proposed Integrated Pretrial Order, (ECF No. 94), listed $72,530.70 as the
amount of past medical expenses sought, the Court relies upon Plaintiff’s exhibit 4 attached to Dr.
Dein’s transcript for the calculation of past medical expenses.
                                                 -7-
damages. The Court also notes the West Virginia Code § 55-7B-9a requires the Court to determine

any collateral source subtractions before entry of judgment. To that end, the Court DIRECTS

parties to confer regarding this statutory requirement and advise the Court on or before August

15, 2019, whether the parties dispute the matter.

       B. Noneconomic Damages and the Administrative Cap

       Pursuant to 28 U.S.C. § 2675b, Plaintiff’s claims for damages are capped at the amount

she sought in her administrative claim, with the exception of any intervening facts. On January 14,

2016, Plaintiff submitted her claim and sought a total of $400,000.00.

       The Court awards $342,004.61 in noneconomic damages. Plaintiff suffered a significant

medical condition which caused pain, discomfort, embarrassment, and mental anguish. Her first

year after the hysterectomy was marked by frequent, significant complaints. She described many

difficulties over the first eight months for which she sought treatment from Dr. Kellar and Dr.

Woolums. Her symptoms interfered with most aspects of her daily life, from routine parenting and

housekeeping to her work. Following removal of the fistula in December 2014, she substantially

recovered, and was able to return to work in January 2015. She did not seek further treatment until

August 2015, when she returned to Dr. Woolums after being treated for a urinary tract infection.

She then reported continuing problems with bladder leakage, but the evidence was unclear of the

duration, severity, and cause of these symptoms. Plaintiff did not return to Dr. Woolums until July

2018. At that point she was again experiencing some incontinence, frequent and painful urination,

requiring her to use a catheter. Dr. Woolums prescribed a medication but Plaintiff testified it was

too expensive for her to purchase. Though her symptoms persist, they are not as severe, and she

has adjusted somewhat to her condition. Given the cap on noneconomic damages, the persistency

and severity of her injury do not permit a higher award.



                                                -8-
                                            IV. CONCLUSION

          Based on the aforementioned findings of fact and law, the Court FINDS in favor of Plaintiff

and awards a total $398,017.57 in her favor. Furthermore, the Court DIRECTS parties to confer

regarding the statutory requirement that any collateral source subtractions occur before entry of

judgment and advise the Court on or before August 15, 2019, whether the parties dispute the

matter.

          The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                        ENTER:        July 12, 2019




                                                        ROBERT C. CHAMBERS
                                                        UNITED STATES DISTRICT JUDGE




                                                  -9-
